Citation Nr: 1822567	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to October 1980.

Historically, the Veteran filed a claim for service connection for hypertension, which was denied December 1984.  The Veteran later filed a request to reopen his claim for hypertension, which was denied in August 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for hypertension.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In September 2012, the RO issued a statement of the case (SOC), granting the request to reopen but ultimately denying service connection for hypertension.  In October 2012, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals). 

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2015, the Board reopened and remanded the claim for service connection for hypertension, , and in August 2017  again remanded the claim  to the RO, via the Appeals Management Center (AMC) in Washington, for additional development.   On each occasion, after accomplishing further action, the AMC continued to deny the claim (as reflected in February 2016 and January 2018 supplemental SOCs), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the record does not reflect a diagnosis of hypertension until years after service discharge, competent, probative evidence indicates that the Veteran had elevated blood pressure readings in service, which were consistent with hypertension.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that given the favorable disposition of the claim for service connection for hypertension, all notification and development actions needed to fairly adjudicate this matter mandated by the Veterans Claims Assistance Act of 2000 (VCAA) have been accomplished.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 113; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2016).
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, the Board finds that service connection for hypertension is warranted. 

In this case,  post-service medical evidence reflects  that the Veteran has been diagnosed as having hypertension, noted  in 2005 VA treatment records and the multiple VA examination reports (August 2012, January 2016, October 2017).  Thus, the currently claimed disability has been demonstrated.

There is also competent evidence suggesting in-service injury or disease.  Service treatment records reflect that in October 1978, the Veteran's blood pressure was 170/110, 150/100 in July 1979, 142/92 in the arm and 148/96 in the leg in December 1979. 

As for the matter of medical nexus, the Veteran's representative submitted a private medical opinion on August 31, 2015.  The physician opined that the Veteran's hypertension was at least as likely as not related to an onset or events during service because hypertension  throughout his military.  He also noted on numerous occasions the Veteran had elevated blood pressure during service and through the 1980s, and there is no evidence in the medical records of him being treated. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may discern whether hearing loss disability exists in light of guidance from case law, even if there is no notation of hearing loss by a health care professional.   See McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("'by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board'" with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Similarly, the Board can discern whether hypertension existed in service based on the definition in the Rating Schedule, even in the absence of a specific notation of hypertension.  

Here, the high blood pressure readings in service can be interpreted to indicate hypertension under DC 7101.  This evidence suggests the existence of a chronic disease in service and the same chronic disease has been diagnosed after service.  See 38 C.F.R. § 3.303(b).  See also Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  While there was no actual diagnosis of hypertension noted in the STRs; the blood pressure recordings at various times during service reflect blood pressure readings indicative of hypertension.  Additionally, the Veteran filed his initial claim for service connection for hypertension in April 1984 and the May 1985 VA examination provided a diagnosis of hypertension-albeit, then described as episodic-which is shortly after separation.

Significantly, moreover, the August 2015 medical opinion supports the conclusion that the current hypertension is related to service, as the physician noted the Veteran's elevated blood pressure readings during service were consistent with hypertension.  The Board accepts this opinion as competent, probative evidence of the medical nexus question.  Although the record also contains negative nexus opinions, these opinions are of limited probative value, as the  examiners did not address  pertinent evidence of record, including the blood pressure readings consistent with hypertension under DC 7101, as well as the diagnosis of episodic hypertension in 1984.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

As noted, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Accordingly, given the evidence outlined above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension are met.  


ORDER

Service connection for hypertension is granted.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


